Title: To John Adams from John Hodshon, 20 April 1782
From: Hodshon, John
To: Adams, John



Amsterdam the 20th april 1782
His Excellency

It is with an Infinite Satisfaction I presúme To Take The Liberty to adres yoúr Excellency These Few Lines as a duty Imposed on me, to congratulate yoúr Excellency on The most Happy resolution Taken by their H: M: to acknowledge the Independence of the united States of North America in So open and Respectable manner and to Receive yoúr Excellency as Minister Plenepotentiary from congres. Sincerely wish it may Tend to the Intrest and Prosperity of both nations and be The means of a Trúe and permanent Friendship being Establishd, and Welfare of both countrys, and your Excellencys name who laid The Foundation To this great and Important matter may be ever preserved in The annales to The Latest posterity.
Permit me Sir to assure yoú Shal ever Think my self happy to be usefull to contribute any Thing For The advantage of the common wealth and recomend my Self in yoúr Excellencys respectable benevolence and believe me to be unalterable and most devotedly His Excellency Yoúr Excellencys most obedient & much obliged Servant

John Hodshon

